  Case 1:20-cv-00802-RGA Document 5 Filed 06/23/20 Page 1 of 2 PageID #: 57




                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE


In re:                             :            Chapter 11
                                   :
ENERGY FUTURE HOLDINGS CORP.,      :            Case No. 14-10979 (CSS)
et al.,                            :
                                   :
                      Debtors.     :
__________________________________ :
                                   :
ALVESTER COLEMAN,                  :
                                   :
                      Appellant,   :
                                   :
        v.                         :            C. A. No. 20-802-RGA
                                   :
ENERGY FUTURE HOLDINGS CORP.,      :            Bankruptcy BAP No. 20-15
                                   :
                      Appellee.    :


                                 RECOMMENDATION

             At Wilmington this 23rd day of June, 2020.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, Magistrate Judge Thynge reviewed the filings in this appeal,

including the decision/order of Chief Judge Sontchi dated June 1, 2020 to determ ine

the appropriateness of mediation in this matter. The appeal was docketed on June 13,

2020.

             WHEREAS, as a result of the above screening process, the order

addresses issues that are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the
  Case 1:20-cv-00802-RGA Document 5 Filed 06/23/20 Page 2 of 2 PageID #: 58




expense of the process. The Bankruptcy Court determined the Appellant’s claims were

previously liquidated per the TCEH Objection Order, and Appellant has no other claim

against Reorganized TCEH, or any other debtor.

      THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. The

parties are advised that they may file objections to this Recommendation pursuant to 28

U.S.C. § 636(b)(1)(B), FED. R. CIV. P. 72(a) and D. DEL. LR 72.1. Based on this

Recommendation, a briefing order or schedule will be required.


                                        /s/ Mary Pat Thynge
                                        Chief U.S. Magistrate Judge Mary Pat Thynge




                                           2
